Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-7 and 10-16 are rejected under 35 U.S.C. 103 as being unpatentable over Ryu (KR 101700181 B1), hereinafter Ryu, in view of Ludwig (EP 1557547 A2), hereinafter Ludwig, and further in view of Ito (US 20020011748 A1), hereinafter Ito.

Regarding claims 1-4 and 6, Ryu discloses a movable rack assembly comprising: 
an input shaft extending along an input axis to rotate thereabout, the input shaft comprising a worm gear segment disposed along the input axis between a first end and a second end (“a rotational shaft 51 rotatably installed in the forward and backward directions, and a worm 52 formed on the rotational shaft 51” paragraph [0046]); 
a driven gear enmeshed with the worm gear segment, the driven gear defining a maximum outer circumference and being rotatable about a driven axis nonparallel to the input axis (“cross rotation shaft 53 rotatably installed on the upper side of the rotation shaft 51 in a state of crossing the rotation shaft 51 at right angles, and the cross rotation shaft 53 so as to engage with the worm 52 The worm wheel 54” paragraph [0046]); and
an adjustable rack in mechanical communication with the driven gear to move therewith (“The burning state of the charcoal fire is visually observed and the installation height of the grill 3 is adjusted so that the meat placed on the grill 3 is not burned” paragraph [0062]).

    PNG
    media_image1.png
    623
    458
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    675
    487
    media_image2.png
    Greyscale

Ryu does not disclose:
an interference plate fixed to the driven gear to rotate therewith about the driven axis, the interference plate comprising a radial arm extending past the maximum outer circumference of the driven gear; 
a contact tab extending from the input shaft to rotate therewith about the input axis, the contact tab being axially offset from the worm gear segment in selective engagement with the radial arm at a predefined travel limit of the driven gear to halt rotation at the input shaft;
wherein the radial arm is a first radial arm, and wherein the interference plate further comprises a second radial arm extending past the maximum outer circumference of the driven gear, the second radial arm being circumferentially spaced apart of the first radial arm;
wherein the predefined travel limit is a first travel limit relative to a first rotational direction about the input axis, wherein the contact tab is a first contact tab, and wherein the movable rack assembly further comprises a second contact tab axially offset from the worm gear segment in selective engagement with the second radial arm at a second travel limit of the driven gear relative to a second rotational direction opposite to the first rotational direction about the input axis;  
wherein the first contact tab is disposed proximal to the first end, and wherein the second contact tab is disposed proximal to the second end such that the worm gear segment is disposed along the input axis between the first contact tab and the second contact tab; or 
wherein the worm gear segment defines a minimum outer circumference, and wherein the contact tab extends past the minimum outer circumference of the worm gear.

However, Ludwig teaches:
an interference member fixed to the driven gear to rotate therewith about the driven axis, the interference member comprising a radial arm extending past the maximum outer circumference of the driven gear (“the worm wheel segment 15 is designed in such a way that it has a projection 21 pointing in the radial direction at each of its ends” paragraph [0028]); 
a contact tab extending from the input shaft to rotate therewith about the input axis, the contact tab being axially offset from the worm gear segment in selective engagement with the radial arm at a predefined travel limit of the driven gear to halt rotation at the input shaft (Annotated figure 2, “First contact tab”);
wherein the radial arm is a first radial arm, and wherein the interference member further comprises a second radial arm extending past the maximum outer circumference of the driven gear, the second radial arm being circumferentially spaced apart of the first radial arm (“the worm wheel segment 15 is designed in such a way that it has a projection 21 pointing in the radial direction at each of its ends” paragraph [0028]);
wherein the predefined travel limit is a first travel limit relative to a first rotational direction about the input axis, wherein the contact tab is a first contact tab, and wherein the movable rack assembly further comprises a second contact tab axially offset from the worm gear segment in selective engagement with the second radial arm at a second travel limit of the driven gear relative to a second rotational direction opposite to the first rotational direction about the input axis;  
wherein the first contact tab is disposed proximal to the first end, and wherein the second contact tab is disposed proximal to the second end such that the worm gear segment is disposed along the input axis between the first contact tab and the second contact tab (“In at least one, preferably in both end positions of the adjusting device, the pressure surface provided on the worm wheel, which is preferably designed as a worm wheel segment, presses against the stop surface. With such an arrangement, the worm with its worm shaft or the worm on the worm shaft is braked by the stop and displaced in the axial direction, so that the overrun of the worm and thus the motor is shortened and biting between the worm and the worm wheel is reliably avoided. The axial stop also avoids transverse straining of the drive shaft or the worm shaft” paragraph [0010]); and
wherein the worm gear segment defines a minimum outer circumference (The minimum diameter is the diameter in the valley of the threading), and wherein the contact tab extends past the minimum outer circumference of the worm gear (Figure 2 shows the contact tab is not threaded and will therefore have a greater minimum diameter compared to the worm portion).

    PNG
    media_image3.png
    498
    491
    media_image3.png
    Greyscale

In view of Ludwig’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include the features as is taught in Ludwig, in the movable rack assembly disclosed by Ryu because Ludwig states overrun of the worm is reliably avoided. Therefore, including the features of Ludwig will prevent overrun of the gears of Ryu.

Ryu, as modified by Ludwig, does not disclose wherein the interference member is an interference plate. 

However, Ito teaches wherein the interference member is an interference plate (“The stopper plate 36 is installed on the boss portion 34a of the driven gear 34 by inserting the boss portion 34a into a center hole 40a in the stopper plate 36. The stopper plate 36 has two projections 36a, 36b extending radially outwardly of the outer periphery. In addition, an elongated somewhat arc-shaped hole 40 is formed on the side surface of the stopper plate 36. The projecting portion on the side wall of the driven gear 34 fits into or engages the elongated hole 40 in the stopper plate 36 without clearance. Thus, the stopper plate 36 and the driven gear 34 rotate togther as a unit” paragraph [0033]).

    PNG
    media_image4.png
    331
    456
    media_image4.png
    Greyscale

In view of Ito’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include wherein the interference member is an interference plate as is taught in Ito, in the movable rack assembly as presently modified because the court has held that removability is an indicia of obviousness In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961). In the present case providing the interference member as a separate plate connectable to the driven gear will enable replacement of the interference member without replacement of the entire driven gear.

Regarding claim 5, Ryu, as modified by Ludwig and Ito, discloses the movable rack assembly of claim 1. 

Ryu, as modified by Ludwig and Ito, does not explicitly disclose wherein the worm gear segment and the driven gear define a gearing ratio of the worm gear segment to the driven gear greater than 1:1 (The examiner contends that a full rotation of the worm gear would not be sufficient to affect a full rotation of the driven gear and that high gearing ratios are a defining characteristic of worm gearing). However, it has been held that “[w]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See MPEP §2144.05(II)(A) (quoting In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Although, it has been further held that "[a] particular parameter must first be recognized as a result-effective variable, i.e. a variable which achieves a recognized result, before determination of the optimum or workable ranges of said variable might be characterized as routine experimentation. Refer to MPEP §2144.05(II)(B)(quoting In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977). In this case, Ryu discloses worm gearing, but does not specifically recite a gearing ratio. Achieving greater than a 1:1 ratio is a results-effective variable because higher ratio permits finer adjustment of the driven gear and thus the height of the grill. Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the ratio, because the selection of ratio to achieve fine adjustment constitutes the optimization of design parameters, which fails to distinguish the claim.

Regarding claim 7, Ryu, as modified by Ludwig and Ito, discloses the movable rack assembly of claim 1, further comprising a driven rod mounted coaxially with the driven gear (53).

Regarding claim 10, Ryu, as modified by Ludwig and Ito, discloses the movable rack assembly of claim 1, further comprising a hand wheel rotationally fixed to the input shaft to rotate therewith about the input axis (“A manual handle 56 is formed on one end of the rotary shaft 51” paragraph [0046]).

Regarding claims 11-15, Ryu discloses a movable rack assembly for a wood burning grill comprising: 
an input shaft extending along an input axis to rotate thereabout, the input shaft comprising a worm gear segment disposed along the input axis between a first end and a second end (“a rotational shaft 51 rotatably installed in the forward and backward directions, and a worm 52 formed on the rotational shaft 51” paragraph [0046]); 
a hand wheel rotationally fixed to the input shaft to rotate therewith about the input axis; 
a driven gear enmeshed with the worm gear segment, the driven gear defining a maximum outer circumference and being rotatable about a driven axis nonparallel to the input axis (“cross rotation shaft 53 rotatably installed on the upper side of the rotation shaft 51 in a state of crossing the rotation shaft 51 at right angles, and the cross rotation shaft 53 so as to engage with the worm 52 The worm wheel 54” paragraph [0046]); and
an adjustable rack in mechanical communication with the driven gear to move therewith (“The burning state of the charcoal fire is visually observed and the installation height of the grill 3 is adjusted so that the meat placed on the grill 3 is not burned” paragraph [0062]). 

Ryu does not disclose:
an interference plate fixed to the driven gear to rotate therewith about the driven axis, the interference plate comprising a radial arm extending past the maximum outer circumference of the driven gear; and 
a contact tab extending from the input shaft to rotate therewith about the input axis, the contact tab being axially offset from the worm gear segment in selective engagement with the radial arm at a predefined travel limit of the driven gear to halt rotation at the input shaft, wherein the worm gear segment and the driven gear define a gearing ratio of the worm gear segment to the driven gear greater than 1:1; 
wherein the radial arm is a first radial arm, and wherein the interference plate further comprises a second radial arm extending past the maximum outer circumference of the driven gear, the second radial arm being circumferentially spaced apart of the first radial arm; 
wherein the predefined travel limit is a first travel limit relative to a first rotational direction about the input axis, wherein the contact tab is a first contact tab, and wherein the movable rack assembly further comprises a second contact tab axially offset from the worm gear segment in selective engagement with the second radial arm at a second travel limit of the driven gear relative to a second rotational direction opposite to the first rotational direction about the input axis; 
wherein the first contact tab is disposed proximal to the first end, and wherein the second contact tab is disposed proximal to the second end such that the worm gear segment is disposed along the input axis between the first contact tab and the second contact tab; or 
wherein the worm gear segment defines a minimum outer circumference, and wherein the contact tab extends past the minimum outer circumference of the worm gear.

However, Ludwig teaches:
an interference member fixed to the driven gear to rotate therewith about the driven axis, the interference member comprising a radial arm extending past the maximum outer circumference of the driven gear (“the worm wheel segment 15 is designed in such a way that it has a projection 21 pointing in the radial direction at each of its ends” paragraph [0028]); and 
a contact tab extending from the input shaft to rotate therewith about the input axis, the contact tab being axially offset from the worm gear segment in selective engagement with the radial arm at a predefined travel limit of the driven gear to halt rotation at the input shaft (Annotated figure 2, “First contact tab”); 
wherein the radial arm is a first radial arm, and wherein the interference member further comprises a second radial arm extending past the maximum outer circumference of the driven gear, the second radial arm being circumferentially spaced apart of the first radial arm (“the worm wheel segment 15 is designed in such a way that it has a projection 21 pointing in the radial direction at each of its ends” paragraph [0028]); 
wherein the predefined travel limit is a first travel limit relative to a first rotational direction about the input axis, wherein the contact tab is a first contact tab, and wherein the movable rack assembly further comprises a second contact tab axially offset from the worm gear segment in selective engagement with the second radial arm at a second travel limit of the driven gear relative to a second rotational direction opposite to the first rotational direction about the input axis (Figure 2); 
wherein the first contact tab is disposed proximal to the first end, and wherein the second contact tab is disposed proximal to the second end such that the worm gear segment is disposed along the input axis between the first contact tab and the second contact tab (“In at least one, preferably in both end positions of the adjusting device, the pressure surface provided on the worm wheel, which is preferably designed as a worm wheel segment, presses against the stop surface. With such an arrangement, the worm with its worm shaft or the worm on the worm shaft is braked by the stop and displaced in the axial direction, so that the overrun of the worm and thus the motor is shortened and biting between the worm and the worm wheel is reliably avoided. The axial stop also avoids transverse straining of the drive shaft or the worm shaft” paragraph [0010]); and
wherein the worm gear segment defines a minimum outer circumference (The minimum diameter is the diameter in the valley of the threading), and wherein the contact tab extends past the minimum outer circumference of the worm gear (Figure 2 shows the contact tab is not threaded and will therefore have a greater minimum diameter compared to the worm portion).

In view of Ludwig’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include the features as is taught in Ludwig, in the movable rack assembly disclosed by Ryu because Ludwig states overrun of the worm is reliably avoided. Therefore, including the features of Ludwig will prevent overrun of the gears of Ryu.

Ryu, as modified by Ludwig, does not disclose:
wherein the interference member is an interference plate; or
wherein the worm gear segment and the driven gear define a gearing ratio of the worm gear segment to the driven gear greater than 1:1.

However, Ito teaches wherein the interference member is an interference plate (“The stopper plate 36 is installed on the boss portion 34a of the driven gear 34 by inserting the boss portion 34a into a center hole 40a in the stopper plate 36. The stopper plate 36 has two projections 36a, 36b extending radially outwardly of the outer periphery. In addition, an elongated somewhat arc-shaped hole 40 is formed on the side surface of the stopper plate 36. The projecting portion on the side wall of the driven gear 34 fits into or engages the elongated hole 40 in the stopper plate 36 without clearance. Thus, the stopper plate 36 and the driven gear 34 rotate togther as a unit” paragraph [0033]).

In view of Ito’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include wherein the interference member is an interference plate as is taught in Ito, in the movable rack assembly as presently modified because the court has held that removability is an indicia of obviousness In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961). In the present case providing the interference member as a separate plate connectable to the driven gear will enable replacement of the interference member without replacement of the entire driven gear.

Ryu, as modified by Ludwig and Ito, does not explicitly disclose wherein the worm gear segment and the driven gear define a gearing ratio of the worm gear segment to the driven gear greater than 1:1 (The examiner contends that a full rotation of the worm gear would not be sufficient to affect a full rotation of the driven gear and that high gearing ratios are a defining characteristic of worm gearing). However, it has been held that “[w]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See MPEP §2144.05(II)(A) (quoting In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Although, it has been further held that "[a] particular parameter must first be recognized as a result-effective variable, i.e. a variable which achieves a recognized result, before determination of the optimum or workable ranges of said variable might be characterized as routine experimentation. Refer to MPEP §2144.05(II)(B)(quoting In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977). In this case, Ryu discloses worm gearing, but does not specifically recite a gearing ratio. Achieving greater than a 1:1 ratio is a results-effective variable because higher ratio permits finer adjustment of the driven gear and thus the height of the grill. Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the ratio, because the selection of ratio to achieve fine adjustment constitutes the optimization of design parameters, which fails to distinguish the claim.

Regarding claim 16, Ryu, as modified by Ludwig and Ito, discloses the movable rack assembly of claim 11, further comprising a driven rod mounted coaxially with the driven gear (53).

Claims 8, 9, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ryu, in view of Ludwig, in view of Ito, and further in view of Park (KR 101419282 B1), hereinafter Park.

Regarding claims 8 and 9, Ryu, as modified by Ludwig and Ito, discloses the movable rack assembly of claim 7.

Ryu, as modified by Ludwig and Ito, does not disclose: 
a primary drive arm fixed to the driven rod to rotate therewith about the driven axis, the primary drive arm extending from a first pivot end at the adjustable rack to a second pivot end at the driven rod; or 
a secondary support bar extending from a first pivot end at the adjustable rack to second pivot end at an idler pin spaced apart from the driven rod.

However, Park teaches:
a primary drive arm fixed to the driven rod to rotate therewith about the driven axis, the primary drive arm extending from a first pivot end at the adjustable rack to a second pivot end at the driven rod (44); and
a secondary support bar extending from a first pivot end at the adjustable rack to second pivot end at an idler pin spaced apart from the driven rod (46).

    PNG
    media_image5.png
    777
    533
    media_image5.png
    Greyscale

In view of Park’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include the linkage system as is taught in Park, in the movable rack assembly disclosed by Ryu because the linkages of Park are more robust than the single cord supporting the cooking surface as in Ryu. Additionally, the substitution of one known element (the cord system of Ryu) for another (the linkage system of Park) would have been obvious to one having ordinary skill in the art at the time of the invention, since the substitution of the linkages taught in Park would have yielded predictable results, namely, elements for transmitting a lifting and lowering motion to the cooking rack Agrizap, Inc. v. Woodstream Corp., 520 F.3d 1337, 86 USPQ2d 1110 (Fed. Cir. 2008). 

Regarding claims 17 and 18, Ryu, as modified by Ludwig and Ito, discloses the movable rack assembly of claim 16. 

Ryu, as modified by Ludwig and Ito, does not disclose:
a primary drive arm fixed to the driven rod to rotate therewith about the driven axis, the primary drive arm extending from a first pivot end at the adjustable rack to a second pivot end at the driven rod; or 
a secondary support bar extending from a first pivot end at the adjustable rack to second pivot end at an idler pin spaced apart from the driven rod.

However, Park teaches:
a primary drive arm fixed to the driven rod to rotate therewith about the driven axis, the primary drive arm extending from a first pivot end at the adjustable rack to a second pivot end at the driven rod (44); and
a secondary support bar extending from a first pivot end at the adjustable rack to second pivot end at an idler pin spaced apart from the driven rod (46).

In view of Park’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include the linkage system as is taught in Park, in the movable rack assembly disclosed by Ryu because the linkages of Park are more robust than the single cord supporting the cooking surface as in Ryu. Additionally, the substitution of one known element (the cord system of Ryu) for another (the linkage system of Park) would have been obvious to one having ordinary skill in the art at the time of the invention, since the substitution of the linkages taught in Park would have yielded predictable results, namely, elements for transmitting a lifting and lowering motion to the cooking rack Agrizap, Inc. v. Woodstream Corp., 520 F.3d 1337, 86 USPQ2d 1110 (Fed. Cir. 2008).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Cook (US 20190231144 A1)

    PNG
    media_image6.png
    663
    474
    media_image6.png
    Greyscale

 Chun (US 20160360925 A1) 

    PNG
    media_image7.png
    307
    444
    media_image7.png
    Greyscale

Chiang (GB 2471110 A) 

    PNG
    media_image8.png
    496
    422
    media_image8.png
    Greyscale


Noga (US 5657667 A) 

    PNG
    media_image9.png
    431
    463
    media_image9.png
    Greyscale

Rhodes (US 3297016 A)

    PNG
    media_image10.png
    274
    610
    media_image10.png
    Greyscale

McCaul (US 1533256 A) 

    PNG
    media_image11.png
    688
    492
    media_image11.png
    Greyscale

Stoll (US RE09080 E) 

    PNG
    media_image12.png
    249
    303
    media_image12.png
    Greyscale

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOGAN P JONES whose telephone number is (303)297-4309. The examiner can normally be reached Mon-Fri 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hoang can be reached on (571) 272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LOGAN P JONES/Examiner, Art Unit 3762